Ethridge, J.
Appellant, Mary Jackson, was convicted in the Circuit Court of Pearl River County of the murder of Ozella Robertson, and was sentenced to life imprisonment in the state penitentiary.  Appellant argues that she could only have been guilty of manslaughter, but we cannot agree. The only two eyewitnesses other than appellant testified for the State, and if believed they made out a case of murder. The jury accepted this version. Moreover, appellant did not request an instruction limiting the jury to a finding of guilty of manslaughter. The issue of self-defense was amply submitted on the instructions.
 We do not approve the two instructions given the State with reference to an inference of malice from the use of a deadly weapon, but when they are considered *601along with the numerous instructions granted appellant, there was no prejudicial error in this respect. Supreme Court Rule 11 (1953); 2 Alexander, Miss. Jury Instructions (1953), Sections 4433-4435, 3148.  Nor was there any error in permitting the rebuttal testimony offered by the State, which was designed to impeach the testimony of appellant and her husband with reference to alleged prior threats by deceased.
Affirmed.
McGehee, G. J., and Hall, Holmes and Arrington, JJ., concur.